Citation Nr: 0104519	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-13 564	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs
Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
gunshot wound right leg (Muscle Group (MG) XI and XII), 
currently evaluated as 20 percent disabling.  

2. Entitlement to an increased rating for residuals of 
shrapnel wound left arm (MG III and V), currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran served during World War II.  

This case comes to the Board on appeal from the Department of 
Veterans Affairs
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  

While the certified appellate issues were pending at the 
Board, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C.A. § 5103, 5103A), became 
law, effective on November 9, 2000.  This law not only did 
away with the concept of well-grounded claims, but also 
imposed additional duties and obligations on the VA in 
developing claims. 

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

With respect to the veteran's current claims, the veteran is 
entitled to have these claims readjudicated if the new 
provisions of Public Law 106-475, which apply to pending 
claims such as his, have not, in substance, already been 
considered and applied by the RO in reaching its 
determinations.  See Karnas, supra.  In this regard, the 
Veterans Claims Assistance Act of 2000, referenced above, 
also contains extensive provisions modifying the adjudication 
of all pending claims, and imposes additional obligations on 
the Secretary in assisting a claimant in the development of a 
claim.  If these provisions have not been addressed, then 
further development is necessary.  

Here, a review of the record, as it relates to the issues on 
appeal, shows that the RO has substantially complied with the 
new requirements set out in Public Law 106-475 with respect 
to the veteran's claims for increase.  In this regard, the 
record shows that all pertinent medical records identified by 
the veteran have been obtained and that the current record is 
sufficient to properly decide the veteran's claims.  The 
veteran has also been provided appropriate VA examinations 
with respect to these claims and has been advised by the RO 
of the bases for the denial of these claims and thus, the 
kind of medical evidence needed to support his claims. The 
veteran has neither indicated nor is it shown that additional 
medical evidence or opinions are available or obtainable.  
Thus, there is no need for additional evidentiary or 
procedural development under the revised law.  


FINDINGS OF FACT

1.  In 1945, as the result of enemy action, the veteran, who 
is right-handed, sustained a shell fragment wound to the left 
arm and a gunshot wound to the right leg.  

2.  Current residuals of a shell fragment wound to the left 
arm consist of asymptomatic scarring with moderate muscle 
damage to MG's III and V, accompanied by limitation of motion 
of the arm.  

3. Residuals of a gunshot wound to right leg consist of 
asymptomatic scarring with moderate muscle damage to MG's XI 
and XII, with accompanying limitation of motion of the ankle.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 
twenty per cent (20%) for residuals of a gunshot wound with 
muscle damage to the right leg have not been met. (38 
U.S.C.A. § 1155 (West 1991 and Supp. 2000); 38 C.F.R. § 4.55 
and Part 4, Diagnostic Code 5311 (2000).  

2. The schedular criteria for an evaluation in excess of 
twenty per cent (20%) for the residuals of a shell fragment 
wound to the left arm with muscle damage have not been met. 
(38 U.S.C.A. § 1155 (West 1991 and Supp. 2000); 38 C.F.R. 
§ 4.55 and Part 4, Diagnostic Code 5303.  (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's report of physical examination for separation 
from service conducted in June 1946 showed that the veteran 
sustained a shell fragment wound to the left arm and a 
gunshot wound to the right leg as a result of enemy action in 
1945.  

A Veterans Administration special orthopedic examination was 
conducted in October 1950.  That examination revealed three 
adjacent, slightly elevated scars on the anterior aspect of 
the proximal one-third of the veteran's left arm.  These 
scars were smooth, nontender, nonadherent, and small, varying 
in size from 1/4 of an inch to 1/3 of an inch.  Flexion of the 
elbow was accomplished to 50 degrees.  X-ray examination of 
the left arm was negative for any abnormalities. The 
pertinent diagnoses were residuals of shrapnel wound of the 
left arm with involvement of Muscle Group V with limitation 
of motion of the left elbow.  

Examination of the right leg revealed an oval entrance wound 
scar, 1/2 of an inch in diameter, at the junction of the 
proximal and middle third on the anterior aspect.  This scar 
was oval in shape, smooth, nonadherent and non- tender.  The 
exit wound scar was located at the posterior aspect of the 
middle third and was nonadherent, nontender, smooth, roughly 
oval in shape and measured 1/2 of an inch in diameter.  
Moderate limitation of dorsiflexion, plantar flexion, 
inversion and eversion of the right foot was noted.  X-ray 
examination of the right leg showed an old fracture with 
deformity in the middle one-third of the right fibula.  
Fragments were noted to be in good alignment.  The pertinent 
diagnoses were healed scar of the right leg, old healed 
fracture with deformity of the middle one-third of the right 
fibula, with involvement of Muscle Groups XI and XII and 
limitation of motion of the right ankle.  

A rating action in November 1950 noting moderate injury to 
two muscle groups, Muscle Groups XI and XII, assigned a 20 
percent rating for the veteran's right leg injury rated as a 
moderately severe injury to Muscle Group XI.  The rating also 
assigned a 10 percent rating for his right arm injury based 
on a finding of moderate injury to Muscle Group III.  

VA examination of the left arm in September 1971 showed that, 
in addition to moderate injury to MG III, the veteran had 
also sustained moderate injury to MG V.  A rating action in 
November 1971, noting involvement of two muscle groups, 
increased the veteran's rating from ten percent to 20 percent 
based on moderately severe injury to MG III.  

A Board decision in June 1972 confirmed and continued the 20 
percent ratings for the veteran's gunshot wound to the right 
leg and his shrapnel wound of the left arm.  

A Veterans Administration examination was conducted in May 
1979.  The veteran complained of severe pain of the right 
lower extremity after walking a distance of one block. He 
stated he felt paralysis of the right lower extremity 
occurring after a long walk.  He walked unaided into the 
examination room with a right limp.  He was not using a cane, 
stating that he left it at home. There was a scar on the 
anterior aspect of the right leg, nondepressed, nonadherent, 
nontender, and measuring three-eighths of an inch in 
diameter.  There was another scar on the posterior aspect of 
the right leg, adherent, nondepressed, nontender, and 
measuring 1/2 inch in diameter.  There was no limitation of 
motion of the right ankle.  Dorsiflexion was from 0 to 10 
degrees, and plantar flexion was from 0 to 20 degrees.  Also 
noted was possible peripheral nerve injury, multiple, to the 
right lower extremity. The diagnoses were residuals of 
gunshot wound to the right leg with injury to Muscle Groups 
XI and XII.  Special neurological examination revealed normal 
movements of the right lower extremity.  There was no 
definite atrophy.  There were no abnormal movements and there 
was normal coordination.  The sensory system was noted as 
intact.  

The veteran also complained of moderate pain and weakness of 
the left arm.  
Pertinent clinical examination revealed the presence of a 
scar at the anterior aspect of the left arm measuring 1" x 
1/4".  Osteoarthritis, posttraumatic, left elbow, was noted.  
Also noted was possible peripheral nerve injury, multiple, to 
the left upper extremity.  The diagnoses were residuals of 
shell fragment wound to left arm with injury to Muscle Groups 
III and V.  Special neurological examination revealed normal 
movements of the left upper extremity.  There was no definite 
atrophy.  There were no abnormal movements and there was 
normal coordination.  The sensory system was noted as intact.  

A final Board decision in May 1980 confirmed and continued 
the 20 percent ratings for the veteran's gunshot wound to the 
right leg and his shrapnel wound to the left arm.  

The veteran filed his current claim for increase in December 
1997.  In January 1998, the veteran was advised that a VA 
examination would be scheduled and he was asked to furnish 
information on any treatment he had received from any source 
since his last VA examination in 1991.  The veteran did not 
respond to the RO's request for this information.  

On VA examination in February 1998, the 77-year-old, right-
handed veteran complained of pain and weakness of the left 
shoulder.  He complained of pain occurring twice a month of 
mild to moderate severity.  He said he was unable to sleep 
sometimes because of the pain.  He also said he was unable to 
chop wood, unable to lift objects, unable to walk long 
distances, and had difficulty in climbing stairs.  The 
veteran came to the examination with crutches.  He reported 
difficulty dressing, because he could not lift his left arm 
and left shoulder.  

With respect to the upper extremities, forward flexion of the 
right shoulder was from 0-180 degrees.  Forward flexion of 
the left shoulder was from 0-45 degrees.  

Shoulder abduction on the right was from 0-180 degrees, and 
on the left from 0-50 degrees.  

Shoulder external rotation was 0-90 degrees on the right, and 
unable to lift arm to shoulder level on the left.  

Shoulder internal rotation was 0-90 degrees on the right and 
unable to lift arm to shoulder level on the left.  

Elbow flexion was from 0-145 degrees bilaterally.

Forearm supination was from 0-85 bilaterally, but with pain 
and difficulty on the left.  

Forearm pronation was from 0-80 bilaterally, but with pain 
and difficulty on the left.  

With respect to the lower extremities, range of motion of the 
right hip was as follows: Extension-0 to 30 degrees; 
Adduction-0 to 25 degrees; Abduction-0 to 45 degrees; 
External rotation-0 to 60 degrees; and Internal rotation-0 to 
40 degrees.  

Range of motion of the right knee was reported as from 0 to 
90 degrees and range of motion of the left as from 0 to 110 
degrees.  

Range of motion of the right ankle was said to be from 0 to 
10 degrees with motion on the left from 0-20 degrees.  Some 
edema and swelling of the ankles was noted.  

X-ray of ankles revealed no fracture, dislocation or foreign 
bodies.  There were very mild hypertrophic arthritic changes 
in the ankles and subtalar joints.  X-ray of the shoulder 
showed evidence of old reduced fracture/dislocation of the 
right glenohumeral joint with posttraumatic arthritis and 
minimal hypertrophic arthritis of the left glenohumeral 
joint.  The diagnoses were:  no traumatic residuals on either 
ankle; minimal degenerative arthritis, both ankles and 
limitation of both ankles at time of examination; post 
traumatic arthritis - right shoulder with old reduced 
fracture dislocation; and no posttraumatic arthritis of left 
shoulder, with minimal hypertrophic arthritis left shoulder.  

Scar examination revealed the previously described scars with 
no tenderness, or adherence reported.  There was no tissue 
loss or ulceration reported and no limitation of function 
demonstrated.  The diagnoses were healed scars right leg and 
left shoulder.  

On muscle examination, the examiner indicated that MG's XI 
and XII and MG III and V were involved.  It was also reported 
that there were no injuries to bony structures, nerves or 
vascular structures and no adhesions or tendon damage.  
Muscle strength in the right arm was reported as 5/5, while 
muscle strength in the left arm was reported as 3-4/5.  There 
was no muscle herniation, but there was limitation of motion 
of left shoulder joint due to pain.  The diagnoses were 
residuals of lower leg muscle injury (R) and shoulder muscle 
injury (L).  

Neurological examination revealed the veteran to be coherent 
and cooperative.  There was no cerebellar incoordination or 
ataxia.  Cranial nerves were intact.  There was no 
motor/sensory deficit.  DTR's were hyperactive, but 
symmetrical.  There were no pathological reflexes.  The 
diagnosis was no evidence of peripheral neuropathy.  

A rating action in December 1998 denied the veteran's claims 
for increase, and the current appeal ensued.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. (38 U.S.C.A. 1155; 38 C.F.R. Part 4)  
Separate diagnostic codes identify the various disabilities.  

Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection represents a moderate 
muscle disability.  38 C.F.R. § 4.56.  (2000).

Muscle injuries in the same anatomical region, i.e., shoulder 
girdle and arm, fore-arm and hand, pelvic girdle and thigh, 
and leg and foot, will not be combined, but instead, the 
rating for the major group affected will be elevated from 
moderate to moderately severe, or from moderately severe to 
severe, according to the severity of the aggregate impairment 
of function.  38 C.F.R. § 4.55 (2000)

Under Diagnostic Code 5303, the rating schedule provides a 
thirty per cent (30%) evaluation for severe damage to the 
intrinsic muscles of the minor shoulder girdle. A twenty per 
cent (20%) evaluation is provided for moderately severe and 
moderate damage to intrinsic muscles of the minor shoulder 
girdle.  Code 5305 (MG V) provides a 10 percent rating for 
moderate damage and a 20 percent rating for moderately severe 
damage to the nondominant arm.  

Under Diagnostic Code 5311 (MG XI), the rating schedule 
provides a thirty per cent evaluation for severe muscle 
damage, a twenty per cent evaluation for moderately severe 
muscle damage and a 10 percent evaluation for moderate muscle 
damage.  Diagnostic Code 5312 (MG XII) provides a 30 percent 
evaluation for severe muscle damage, a 20 percent evaluation 
for moderately severe muscle damage and a 10 percent 
evaluation for moderate muscle damage.  

Under Diagnostic Code 5201, when the motion of the minor arm 
is limited to 25 degrees or less from the side, a 30 percent 
rating is assigned.  When limited to midway between side and 
shoulder level or to shoulder level, a 20 percent rating is 
assigned.  

Under Diagnostic Code 5271 marked limitation of ankle motion 
is rated 20 percent disabling, while higher ratings under 
Code 5270 require ankylosis.  

Scars that are superficial and poorly nourished with repeated 
ulceration warrant a 10 percent evaluation. 38 C.F.R. § 
4.118, Diagnostic Code 7803. Scars that are superficial and 
tender and painful on objective demonstration warrant a 10 
percent evaluation. 38 C.F.R. § 4.118, Diagnostic Code 7804. 
Other scars shall be rated on the limitation of function of 
any part affected. 38 C.F.R. § 4.118, Diagnostic Code 7805. 
These codes do not provide for a zero percent evaluation, but 
a zero percent evaluation is assigned when the requirements 
for a compensable evaluation are not met. 38 C.F.R. § 4.31.


Analysis

Initially, the Board observes that each of the 20 percent 
disability ratings at issue has been in effect for more than 
20 years.  Under 38 C.F.R. § 3.951, a disability which has 
been continuously rated at or above any evaluation of 
disability for 20 or more years for VA compensation purposes 
may not be reduced except upon a showing that such rating was 
based on fraud.  Thus, the 20 percent ratings in this case 
are protected at that level and cannot be reduced.  

A review of the medical records in this case shows that the 
veteran's disabilities have remained essentially static for 
many years with the last significant increase being noted on 
VA examination in September 1971, when involvement of MG V 
was first noted and the veteran's rating for his left arm was 
increased to 20 percent.  Since that time the veteran's level 
of disability has remained essentially the same, as reflected 
by the Board decisions in 1972 and 1980 denying increased 
ratings.  

While the veteran and his representative contend that 
increased evaluations are now warranted for residuals of a 
shell fragment wound to the left upper extremity and for 
residuals of a gunshot wound to right leg, they point to no 
competent medical evidence or opinion to support these 
claims.  In January 1998, the veteran was asked to furnish a 
listing of any recent treatment that he had received for the 
disabilities at issue, so that any such records could be 
obtained, but he never responded to this request, nor has he 
indicated that such records exist.  Thus, the recent 
evidentiary record consists only of the veteran's complaints 
and the findings on official examinations in February 1998.  

Our review of the medical findings with respect to the left 
upper extremity (minor) shows no evidence of the severe 
muscle damage necessary for a higher rating under the cited 
applicable codes.  The veteran is shown to have had moderate 
muscle damage to MG's III and V as a result of his inservice 
injury.  Based on the involvement of those two muscle groups, 
his overall injury was classified as moderately severe (See 
38 C.F.R. § 4.55) and he was assigned a 20 percent rating 
under Code 5305, a rating that is now protected.  Assignment 
of an evaluation in excess of the current twenty per cent 
(20%) evaluation based on muscle injury would be incompatible 
with the clinical data on file, as there is no showing of 
severe muscle injury.  There is also no basis for the award 
of a rating higher than 20 percent based on limitation of 
motion of the minor arm under Code 5201, which is cited 
above.  Finally, there is no indication of record of any 
symptomatic scarring resulting from the veteran's World War 
II injury.  

Similarly, a review of the clinical findings of record with 
respect to the right lower extremity fails to show that 
severe muscle damage resulted from the inservice gunshot 
wound.  The initial and most recent findings have been set 
out in detail above.  Again, the status of the veteran's 
right leg injury has remained essentially unchanged over the 
years and the veteran has failed to identify any recent 
treatment that he has received for this condition.  

The record shows that the veteran was originally awarded a 20 
percent rating based on moderately severe muscle damage under 
Code 5311.  This was based on findings of moderate injury to 
two muscle groups, MG XI and XII, which was then elevated to 
the moderately severe level under the provisions of 38 C.F.R. 
§ 4.55, thereby meeting the standard for a 20 percent rating 
under Code 5311.  

The Board has carefully reviewed the evidentiary record with 
particular attention to the most recent examinations in 
February 1998.  However, the Board finds no clinical basis to 
support an evaluation in excess of the currently assigned 20 
percent rating based on muscle injury.  There is clearly no 
showing of the severe muscle injury necessary for a higher 
rating under Codes 5311 or 5312.  There is also no showing of 
two moderately severe muscle injuries that could be raised to 
the severe level under 38 C.F.R. § 4.55.  Further, 
symptomatic scarring or ankylosis of the ankle has not been 
claimed or demonstrated.  Thus, the Board finds no basis for 
awarding an increased rating.  

In conclusion, the Board notes that the claimant's 
contentions with respect to his claims for increased ratings 
have been considered, but the clinical and x-ray findings of 
record do not support increased ratings under any applicable 
schedular criteria.  The preponderance of the evidence is 
against the veteran's claims.  Consideration has also been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they were raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). Finally, the evidence in this case is not so 
evenly balanced as to allow application of the benefit of the 
doubt rule as required under the provisions of 38 U.S.C.A. § 
5107(b).  


ORDER

An increased rating for residuals of a gunshot wound to the 
right leg (MG XI and XII) is denied. 

An increased rating for residuals of a shrapnel wound to the 
left arm (MG III and V) is denied.  



____________________________________
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals



 


